298 F.3d 1228
Andrew J. WAGNER, Plaintiff-Appellant,v.DAEWOO HEAVY INDUSTRIES AMERICA CORPORATION, Jack Mosler, George Valencia, David O'dell, Donald Adams, et al., Defendants-Appellees.
No. 01-11998.
United States Court of Appeals, Eleventh Circuit.
July 23, 2002.

Stephen M. Katz, Atlanta, GA, for Plaintiff-Appellant.
Dudley Cecile Rochelle, L. Stanford Sherrill, Jr., Littler Mendelson, Atlanta, GA, for Defendants-Appellees.
Appeal from the United States District Court for the Northern District of Georgia (No. 00-00797-CV-ODE-1); Orinda D. Evans, Judge.
(Opinion April 23, 2002, 289 F.3d 1268, 11th Cir. 2002)
Before EDMONDSON, Chief Judge, and TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS and WILSON, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on whether this case should be reheard by the Court sitting en banc, and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.



Notes:


*
 Senior U.S. Circuit Judge Emmett R. Cox has elected not to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c)